COURT OF APPEALS
                            TENTH DISTRICT OF TEXAS
                                       
                              September 17, 2015
                              No. 10-15-00089-CV
                         TEXAS STATE TECHNICAL COLLEGE
                                      v.
                              MONIQUE WASHINGTON
                                       
                                       
                        From the 170[th] District Court
                            McLennan County, Texas
                          Trial Court No. 2013-2103-4
                                       
--------------------------------------------------------------------------------
JUDGMENT

This Court has reviewed the briefs of the parties and the record in this proceeding as relevant to the issue raised and finds no reversible error is presented.  Accordingly the trial court's Order Overruling Defendant Texas State Technical College's Objections to Plaintiff's Evidence and Order Denying Defendant Texas State Technical College's Plea to the Jurisdiction signed on March 2, 2015 is affirmed.
	It is further ordered that Monique Washington is awarded judgment against Texas State Technical College, for Monique Washington's appellate costs that were paid, if any, by Monique Washington; and all unpaid appellate court costs, if any, are taxed against Texas State Technical College.
	A copy of this judgment will be certified by the Clerk of this Court and delivered to the trial court clerk for enforcement.
							PER CURIAM
						SHARRI ROESSLER, CLERK			

			By: ___________________________
				Nita Whitener, Deputy Clerk